Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-3, 7, 9, 13, 16-18, 22, 24 and 28 have been amended.

Claim Interpretation
The amended claims 1, 16 does not appear to overcome the Matsumura reference. However, it also appears Applicant’s intention was to claim the first UCI transmission resource is 1-bit, not 2-bit shared across both positive and negative SR bits to distinguish from 2-bit UCI of Matsumura Figure 2A.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10-12, 16-19, 22, 25-27,  are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2020/0170005 hereafter Matsumura) in view of R1-1720194 (CATT “On short PUCCH format for up to two UCI bits” 3GPP WG1 #91 Reno Nov. 27th – Dec 1st, 2017). 

For claims 1, 16, Matsumura discloses a transmission time domain resource (e.g. PRBs Figure 1 [0062]) of Scheduling Request, SR ([0062] positive/negative SRs), information overlaps with a transmission time domain resource of first UCI ([0068] 2-bit UCI for positive SR e.g. 00, 01, 11, 10 Figure 2A); determining a transmission resource for transmitting the first UCI (e.g. “01” Figure 2A) according to whether the SR information is negative SR information (α4  Figure 2A)  or positive SR information (α3  Figure 2A), and transmitting the first UCI (e.g. UCI with 2-bit value “01” [0068])  on the determined transmission resource (α3 α4 for “01” Figure 2A) , wherein the determined transmission resource is configured for the first UCI (α3 α4 for “01” Figure 2A); wherein the transmission resource (α4  Figure 2A) determined when the SR information is negative SR information is different from the transmission resource (α3  Figure 2A) determined when the SR information is positive SR information (carrier α4  for negative SR versus carrier α3  for positive SR Figure 2A [0068]). 

Matsumura’s Figure 2A shows a 2-bit UCI. Figure 1A-1B of Matsumura teaches non-overlapped negative/positive SR symbols but does not explicitly show a mapping of UCI states to transmission sequence resource.

R1-1720194, in the same field of UCI transmission disclose a transmission time domain resource of Scheduling Request, SR (Table 1 positive/negative SR mapping), information overlaps (requiring hopping to avoid collision section 1 Introduction) with a transmission domain resource of first UCI (4 UCI states with 1 bit HARQ Table 1); determining a transmission resource for transmitting the first UCI (e.g. ACK + positive SR UCI state Table 1) according to whether the SR information is negative SR (row 2 Table 1) information or positive SR information (row 1 Table), and transmitting the first UCI on the determined transmission resource (e.g. Sequence 1 for row 1 Table 1), wherein the determined transmission resource is configured for the first UCI (row 1 Table 1); wherein the transmission resource determined when the SR information is negative SR information (row 2 Used sequence column Table 1) is different from the transmission resource determined when the SR information is positive SR information (row 1 Used sequence column Table 1).

It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1720194’s mapping of UCI states to transmission sequence resource as shown in Table 1 in the case of 1-bit UCI (HARQ-ACK) transmission. 

For claims 2, 17, Matsumura discloses for condition 1, SR information is configured to be transmitted using the first channel format (short [0046] e.g. PUCCH format 0) and transmission time of the SR information partially overlap (multiplexed with UCI [0079] with transmission time of the first UCI (sequenced-based PUCCH that is multiplexed [0079] Figure 1A, 1B).

For claims 3, 18, Matsumura discloses for condition 1, when the SR information is negative SR information (e.g. α4 Figure 2A) transmitting the first UCI (2-bit UCI e.g. “01” [0068]) using the first channel format (short [0046] e.g. PUCCH format 0) on the transmission resource of the first UCI (α4 Figure 2A) according to a first cyclic shift set ([0068] α1  α4 α7  α10); when the SR information is positive SR information (e.g. α3 Figure 2A), transmitting the first UCI (2-bit UCI e.g. “01” [0068]) using the first channel format (short [0046]) on the transmission resource of the first UCI (α3 Figure 2A) according to a second cyclic shift set ([0068] α0  α3 α6  α9); wherein the first cyclic shift set is different from the second cyclic shift set  ([0068] {α1  α4 α7  α10} vs  {α0  α3 α6  α9}).

For claims 4, 19, Matsumura discloses wherein, the first cyclic shift set ([0068] {α1  α4 α7  α10} ) and the second cyclic shift set ([0068] {α0  α3 α6  α9}) each is obtained according to an initial cyclic shift ([0068] bandwidth of 1 PRB or more) configured for the first UCI (e.g. 2-bit UCI) and a predetermined offset (1 cyclic shift based on 12 subcarriers [0068]).

For claims 10, 25,  Matsumura discloses performing a step ([0053] cyclic shift or phase rotation) after determining that the condition ([0059] UCI containing SR) is satisfied on symbols ([0058] α0 to α11) overlapping with the transmission time domain resource of the SR information, within the transmission time domain resource of the first UCI ([0059] UCI containing an SR e.g. Figure 2A). 

For claims 11, 26,  Matsumura discloses (after phase rotation) transmitting the first UCI in the first channel format (short [0046]) according to the first cyclic shift set ([0068] {α1  α4 α7  α10}) on symbols not overlapping  with the transmission time domain resource of the SR information (“00” “01” “11” “10” Figure 2A non-overlapping), within the transmission time domain resource of the first UCI (2-bit UCI e.g. “01”). 

For claim 7, 22, Matsumura discloses scheme 1: a starting transmission time of the first UCI ([0064] e.g. UCI “01”) is same as a starting time of the SR information (Figure 2A α4  α3).

For claims 12, 27, Matsumura discloses on symbols (after phase rotation Figure 2A α4  α3) not overlapping with the first UCI ([0068] 2-bit UCI e.g. “00”) among symbols of the transmission time domain resource of the SR information: when the SR information is positive SR information ([0068] α0  α3 α6  α9) transmitting the positive SR information on transmission resource ([0068] α0  α3 α6  α9) corresponding to the SR information using a PUCCH format (2-bit UCI short PUCCH [0047]) configured for the SR (e.g. Figure 2A SR reporting using short PUCCH). 

Claims 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of R1-1720194 and further in view of R1-1721614 (Ericsson “Summary of Contributions on PUCCH Structure for Short Duration” 3GPP WG1 #91 Reno Nov 27th – Dec 1st 2018).

For claims 13, 18, neither Matsumura nor R1-1721614 explicitly disclose PUCCH format 0, 1 or  format 2, 3, 4. 
However, R1-1721614 teaches wherein, the first channel format (PUCCH structure [title] ) is a New Radio (Introduction), NR, Physical Uplink Control Channel, PUCCH, format 0 (Section 2 short PUCCH format 0);  format 1 (e.g. Proposal 2-3-1),   format 1 or 2 (section 3.1 UCI of more than 2 bits) or 3 or 4. 
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1721614’s teachings of short PUCCH for UCI of 2 bits or less format 0,1 and UCI of more than 2 bits PUCCH format 2 for short PUCCH for NR (section 1 Introduction).


Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior art teach the limitations set forth in claims 9 and 24.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415